Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement 
The information disclosure (IDS) submitted on 12/30/2020 was filed after the mailing date of the Non-Final on 9/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97 (the fee was paid) Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The amendment filed on 12/18/2020 has been entered. Claims 8 – 14 remain pending. Claims 15 and 16 are newly added. Claims 15 and 16 find support in [0028] and [0029] respectively.
The amendments to claims 9 and 11 have overcome the objections previously set forth. 
The amendments to claims 9 and 11, have overcome the rejections under 112(b). The rejections are withdrawn.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US2011/0233970, as cited in the restriction) and further in view of Heatherington (US2007/0074556, as cited in restriction).

Regarding claim 8, Nagai teaches a vehicle side body structure [Title] as well as a method of manufacturing a center pillar section [Para. 0085] using hot stamping. Specifically, Nagai teaches an L-Shaped lower frame section (labeled “41”) comprising the sidesill (labeled “33”) and the lower end of the front pillar [Fig 1, 0028] (equivalent to the claimed L-shaped inner and outer structural parts). Nagai teaches that the L-Shaped is formed integrally of the same plate [0069] (equivalent to using L-shaped blanks, as claimed). Nagai also shows an inner (labeled “21”) and outer section of the sidesill (labeled “33”) in Fig 19 (assembling the inner and outer section). The sidesill section may be formed of high-tensile steel (980 MPa or above) [0034, 0096]. While Nagai does teach that hot-stamping may be used on the center pillar [0088], which has a similar tensile strength as the side sill [0034], Nagai does not explicitly teach that the sidesill sections are hot-stamped.
Heatherington teaches a method for hot-stamping, quenching, followed roll-forming and welding automobile parts [Fig 9, 0021, 0011]. Heatherington further teaches hot-forming and quenching allows the steel to achieve a much higher strength and also allow deeper sections to be drawn/formed [0040]. Heatherington also teaches that method may be used on rocker panels/sills [0038].
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the L-shaped sidesill of Nagai and used the method of forming by hot-stamping as taught by Heatherington. The use of hot-stamping would allow for the achievement of a higher strength sidesill as well as the ability to draw/form deeper sections. 

Regarding claim 12, Nagai in view of Heatherington teaches the invention as applied above in claim 8. Nagai further discloses that the outer side of the sidesill forms a U-shape and the inner side sidesill is designed to close said structure [Fig 19, outer side (33), inner side (21); 0067; 0072].


Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US2011/0233970) in view of Heatherington (US2007/074556), as applied to claim 8 above, in further view of Hongtu (“Application of Hot-Forming…”, NPL, 2010), as evidenced by Guler (“Investigation of Usibor…”, NPL, 2013)

Regarding claim 9, Nagai in view of Heatherington teaches the invention as applied above in claim 8. While Heatherington teaches that the ultra-high strength steel has a martensitic microstructure after hot-stamping and quenching [0042], Heatherington does not explicitly teach that the microstructure prior to hot-stamping nor that 95% or more martensite is achieved following quenching. 
Hongtu teaches the application of hot-forming in the production of high-strength car body parts in side impact [Title] that can be used for reinforcements of doors and bumpers [pg 1, right column]. Hongtu further teaches that a 22MnB5 steel sheet is hot stamped and quenched in order to achieve a martensite structure with a high-tensile strength of 1300-1500 MPa [pg 2, “Material Experiments”]. Additionally, Hongtu teaches that the microstructure of hot-formed high-strength steels have martensitic phases of more than 97%, which falls within the claimed range [pg 3, left col]. Hongtu further teaches that using this steel, which hot-forming and quenching, can result in substantial weight reduction (20%) and raise collision protection [“Conclusion”]
However, while Hongtu does not teach the microstructure prior to hot-stamping, Guler (NPL) discloses a hot-stamping/quenching process for Usibor 1500 (a highly similar steel to 22MnB5) [Guler, 
Therefore, an ordinarily skilled artisan would expect the steel of Heatherington (Usibor 1500) to have a ferritic-pearlitic structure prior to hot-stamping and quenching. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the sidesill and process of the making as taught by Nagai in view of Heatherington and controlled the microstructure such that martensite was present in an amount of more than 97%, such that a substantial weight reduction and improved collision protection can be achieved for the sidesill, as taught by Hongtu. 
Further still, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the sidesill steel material of Nagai (JAC980YL) and replaced it with Usibor 1500 as taught by Heatherington and Hongtu, as Usibor 1500 is able to achieve a higher tensile strength (1500 MPa) after quenching to a fully martensitic structure which would result in greater collision protection, as taught by Hongtu. Furthermore, Guler and Heatherington disclose that Usibor 1500 is used for rocker panels and/or side rails, equivalent to the use of JAC980YL in Nagai.

Regarding claim 10, Nagai in view of Heatherington and Hongtu, as evidenced by Guler, teaches the invention as applied above in claim 9. Heatherington discloses that following hot-stamping and quenching, a tensile-strength of at least 1500 MPa is achieved [0042].

Regarding claim 11, Nagai in view of Heatherington and Hongtu, as evidenced by Guler, teaches the invention as applied above in claim 10. Heatherington teaches the use of “Usibor 1500” steel to achieve the ultra-high tensile strength steel but does not teach the composition. However, Guler discloses a composition for “Usibor 1500” steel in Table 2 including (in mass %);
Element
Claim Invention (Composition 1)
Guler (Table 2)
Relationship
Carbon (C)
0.15 – 0.5%
0.19%
Falls within
Manganese (Mn)
0.5 – 3% 
1.13%
Falls within
Silicon (Si)
0.1 – 1% 
0.649%
Falls within
Chromium (Cr)
0.005 – 1%
0.192%
Falls within
Titanium (Ti)
Less than or equal to 0.2%
0.0327%
Falls within
Aluminum (Al)
Less than or equal to 0.1%
0%*
Falls within
Sulfur (S)
Less than or equal to 0.05%
0.0021%
Falls within
Phosphorus (P)
Less than or equal to 0.1%
0.0096%
Falls within
Boron (B)
Less than or equal to 0.01%
0.0030%
Falls within

	
	Therefore, an ordinarily skilled artisan would expect the ultra-high strength steel (Usibor 1500) of Nagai in view of Heatherington and Hongtu to have a composition that overlaps/falls within the claimed composition (composition 1). 


Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US2011/0233970) in view of Heatherington (US2007/074556), as applied to claim 8 above, in further view of Katayama (“Handbook of Laser Welding Technologies”, 2013)

Regarding claim 13, Nagai in view of Heatherington teaches the invention as applied above in claim 8. Nagai in view of Heatherington does not explicitly teach the use of laser welding to form the final automotive part (sidesill). 
Katayama teaches information regarding the use of laser welding in the automotive industry [pg 1, title]. Katayama further teaches that laser welding has been used in the automotive industry since the 1970s and 1980s and is widely used with tailored blanks including front and side panels and side beams [pg 1, bottom; Fig 2.27]. Katayama further teaches that the use of laser welding reduces tact time and results in higher productivity [pg 2, middle]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the sidesill and method of making as taught by Nagai in view of Heatherington, and combined/joined the inner and outer sections of the sidesill using laser welding as taught by Katayama. The use of laser welding in this respect would reduce tact time and increase productivity. 

Allowable Subject Matter
 Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 15. Specifically, a forming an automotive structural part, comprising a lowerside sill extending between a rear end and a front end, and a lower front pillar extending perpendicularly from the front-end of the lowerside sill, via hot-stamping an inner and outer structural part, both having L-shapes, and that outer structural part blank has a tensile strength greater than the tensile strength of the inner structural part blank. The closet prior art is Nagai (US2011/0233970) and further in view of 
Regarding claim 16, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 16. Specifically, a forming an automotive structural part, comprising a lowerside sill extending between a rear end and a front end, and a lower front pillar extending perpendicularly from the front-end of the lowerside sill, via hot-stamping an inner and outer structural part, both having L-shapes, and that the inner structural part blank has an inferior thickness to the outer structural part blank. Nagai (US2011/0233970) and further in view of Heatherington (US2007/0074556) which discloses a lowerside sill extending from the rear end to the front end and including the lower portion of the front-pillar (i.e. L-shape), and comprised of a welded inner and outer section, which, as taught by Heatherington, can be produced via hot-stamping. However, Nagai in view of Heatherington does not teach or reasonably suggest that the inner section blank has an inferior thickness to the outer section blank. 


Response to Arguments
Applicant's arguments filed 12/18/2020, regarding the rejection under 112(a), have been fully considered and are persuasive. 


Applicant's arguments filed 12/18/2020, regarding the rejection in view of Nagai and Heatherington, have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Nagai teaches away from the hot-stamping/combination of Heatherington because Nagai teaches that the sidesill is designed to absorb the load input from a lateral collision, the examiner respectfully disagrees. Firstly, Nagai teaches that the steel plate used for the side sill/front pillar section comprises a tensile strength of 980 MPa or higher [0082, 0094]. Further still, Nagai appreciates an embodiment in which the sidesill/front pillar section should have increased rigidity and increased strength against a lateral collision [0096], both of which could be achieved by hot-stamping the section. Additionally, Nagai also appreciates that the high-tensile steel can enhance the strength of a product while reducing weight and thereby cost [0083]. Although Nagai teaches the sidesill section absorbs the load input from a lateral collision [0132], Nagai discloses an embodiment that appreciates that energy from a lateral collision can be dispersed to a sidesill section that has both high-strength and high-rigidity [0130]. Therefore, it is not found persuasive that Nagai teaches away from hot-stamping, and the rejection is maintained. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2010/0259072 – Lowerside sill composed of outer and inner section 
US2017/0233007 – Similar L-shape lowerside sill section also comprising the lower portion of the B pillar and C pillar


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731